Citation Nr: 9902287	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error in an October 
1989 rating decision which denied service connection for 
residuals of bilateral knee injuries, a cut over the right 
eye, vision loss, a fractured right jaw, a bilateral hearing 
loss, and broken ribs.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that, at a September 1998 videoconference 
hearing before the undersigned acting member of the Board, 
the veteran and his representative stated that he wished to 
attempt to reopen his claims of entitlement to service 
connection for residuals of multiple injuries sustained in a 
motor vehicle accident during active service, which claims 
had been denied by an unappealed RO decision in October 1989. 
Those issues, which are not inextricably intertwined with the 
current appeal, are referred to the RO for appropriate 
action.


FINDING OF FACT

The rating decision of October 1989, which denied service 
connection for residuals of bilateral knee injuries, a cut 
over the right eye, vision loss, a fractured right jaw, a 
bilateral hearing loss, and broken ribs, was adequately 
supported by the evidence then of record.




CONCLUSION OF LAW

The rating decision of October 1989, which denied service 
connection for residuals of bilateral knee injuries, a cut 
over the right eye, vision loss, a fractured right jaw, a 
bilateral hearing loss, and broken ribs, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1998).  

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  The United States Court of Veterans Appeals 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

The Board notes that CUE is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the 

premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993); citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.  It must also be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); 
Henderson v. Kibbe, 431 U.S. 145 (1977); Sullivan v. 
Blackburn, 804 F.2d 885 (5th Cir. 1986); 46 AMJUR2D Judgments 
§ 641 (1959).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The October 1989 RO decision denied the veterans claim for 
service connection for residuals of bilateral knee injuries, 
a cut over the right eye, vision loss, a fractured right jaw, 
a bilateral hearing loss, and broken ribs, on the basis that 
there were no service medical records available demonstrating 
chronic disability as a result of claimed injuries in the 
1946 accident, and continuity of symptomatology from 1946 to 
1989 had not been demonstrated. The Board also notes that the 
evidence before the RO at the time of the October 1989 
decision did not contain a medical opinion relating any of 
the veterans disabilities in 1989 to injuries sustained in 
1946.

The veteran and his representative have made three arguments 
that the October 1989 rating decision contained clear and 
unmistakable errors (CUE) in the adjudication of his service 
connection claims.  The first is that the RO committed CUE by 
not adequately searching for the veterans service medical 
records, and, in particular, for records of hospitalization 
after the automobile accident in question, 

and the RO thereby did not comply with VAs duty to assist 
the claimant in the development of facts pertinent to his 
claims.  The second argument is that the RO did not resolve 
reasonable doubt in favor of the veteran, in light of the 
absence of his complete service medical records.  The third 
argument is that new evidence has been submitted, including a 
statement from the veterans former sergeant confirming that 
the inservice accident occurred and the veteran was injured 
in the accident, and pictures of the veteran which allegedly 
show residuals of injuries sustained in the accident.

As to the first contention, that the RO committed CUE by not 
adequately searching for the veterans service medical 
records and thereby did not comply with the duty to assist, 
the Board notes that any breach of the duty to assist results 
in an incomplete, rather than an incorrect, record, and 
cannot form the basis for a finding of CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).

As to the second contention, that the RO did not resolve 
reasonable doubt in favor of the veteran, the Board notes 
that a failure to apply the benefit of the doubt rule cannot 
form the basis for a finding of CUE.  See Fugo, 6 Vet. 
App. at 44-45.

As to the third and final allegation, that new evidence has 
been submitted in connection with the current appeal, the 
Board notes that a determination that there was CUE in the 
October 1989 RO decision must be made on the record that 
existed at the time of that decision, and evidence submitted 
since that decision cannot be the basis for a finding of CUE.  
See Russell, 3 Vet. App. at 313-14.

The Board concludes that the ROs October 1989 decision did 
not contain any error of fact or law, much less undebatable 
error, and the October 1989 RO decision did not involve any 
CUE.




ORDER

The rating decision of October 1989, which denied service 
connection for residuals of bilateral knee injuries, a cut 
over the right eye, vision loss, a fractured right jaw, a 
bilateral hearing loss, and broken ribs not having involved 
clear and unmistakable error, the appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
